Order adjudging plaintiff in contempt reversed on the law and the facts, with $10 costs and disbursements to abide the event, and the matter remitted to Special Term to take proof, either before the court itself or before a referee, with respect to the question of whether the plaintiff advised, solicited or procured the daughter Helene not to visit the defendant in accordance with the decree of *852separation, or was guilty of any act of participation in causing the daughter Helene to refrain from visiting the defendant. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.